DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (US 2020/0065422).
Regarding Claim 2, Yan et al discloses a method for linking an entity, the method comprising: acquiring a target text (An entity-linking system in the social-networking system 160 may access a document to identify mentions and their corresponding entities in the document) (page 11, paragraph [0055]); determining at least one entity mention comprised in the target text and a candidate entity corresponding to each entity mention (First, the entity-linking system may identify mentions appearing in the document by parsing the document) (page 11, paragraph [0055]); determining an embedding vector of each candidate entity, based on the each candidate entity and a preset entity embedding vector determination model (The coherence 662 between two noun phrases may be determined based on a similarity between embeddings corresponding to the noun phrases 662A, based on a similarity distance 662B, or based on connections between the noun phrases 662C in a reference source) (page 11, paragraph [0057]); determining context semantic information of the target text, based on the target text and each embedding vector (The representation indicating the context for the identified noun phase may be an embedding constructed based on word embeddings corresponding to the identified neighboring tokens for the identified noun phrase) (pages 12 and 13, paragraph [0062]); determining type information of the at least one entity mention (The social-networking system 160 may link the identified mentions to the most appropriate corresponding entities for use in resolving search queries) (page 11, paragraph [0055]); and determining an entity linking result of the at least one entity mention, based on the each embedding vector, the context semantic information, and each type information (the entity resolution module 522 of the entity-linking system 500 may identify one or more neighboring tokens for each identified noun phrase within a pre-determined distance of the noun phrase in the document) (pages 12 and 13, paragraph [0062]).
Regarding Claim 2, Yan et al discloses the method, wherein the entity embedding vector determination model comprises a first vector determination model and a second vector determination model, the first vector determination model representing a corresponding relationship between a description text of an entity and an embedding vector (a dictionary trained to map text to a vector representation may be utilized, or such a dictionary may be itself generated via training) (page 9, paragraph [0047]), and the second vector determination model representing a corresponding relationship between relationship information between entities and an embedding vector (an object may be mapped to a vector based on one or more properties, attributes, or features of the object, relationships of the object with other objects, or any other suitable information associated with the object) (page 9, paragraph [0048]).
Regarding Claim 3, Yan et al discloses the method, wherein the determining the embedding vector of the each candidate entity based on the each candidate entity and the preset entity embedding vector determination model, comprises: acquiring a description text of the each candidate entity (An entity-linking system in the social-networking system 160 may access a document to identify mentions and their corresponding entities in the document) (page 11, paragraph [0055]); determining a first embedding vector of the each candidate entity based on each description text and the first vector determination model (a dictionary trained to map text to a vector representation may be utilized, or such a dictionary may be itself generated via training) (page 9, paragraph [0047]); determining relationship information between candidate entities (an object may be mapped to a vector based on one or more properties, attributes, or features of the object, relationships of the object with other objects, or any other suitable information associated with the object) (page 9, paragraph [0048]); determining a second embedding vector of the each entity mention, based on the relationship information between candidate entities and the second vector determination model (an object may be mapped to a vector based on one or more properties, attributes, or features of the object, relationships of the object with other objects, or any other suitable information associated with the object) (page 9, paragraph [0048]); and determining the embedding vector of the each candidate entity, based on the first embedding vector and the second embedding vector ( The entity resolution module 522 may construct an embedding based on the determined word embeddings corresponding to the identified tokens) (page 12 and 13, paragraph [0062]).
Regarding Claim 4, Yan et al discloses the method, wherein the determining context semantic information of the target text based on the target text and each embedding vector, comprises: determining a word vector sequence of the target text (The entity resolution module 522 may determine a representation indicating a context for each of the identified noun phrases based on the identified neighboring tokens for the noun phrase) (pages 12 and 13, paragraph [0062]); and determining the context semantic information, based on the word vector sequence and the each embedding vector (The representation indicating the context for the identified noun phase may be an embedding constructed based on word embeddings corresponding to the identified neighboring tokens for the identified noun phrase) (pages 12 and 13, paragraph [0062]).
Regarding Claim 5, Yan et al discloses the method, wherein the determining the word vector sequence of the target text, comprises: determining an embedding vector of a candidate entity corresponding to the entity linking result, in response to acquiring the entity linking result of the at least one entity mention (The entity index 511 may comprise one or more links to entities in the entity mention table 512 for each noun phrase) (page 11, paragraph [0056]); and updating the word vector sequence using the determined embedding vector (The identified entities may also be stored in a data store in association with the posting) (pages 11 and 12, paragraph [0058]).
Regarding Claim 6, Yan et al discloses the method, wherein the determining type information of the at least one entity mention, comprises: for each entity mention, occluding the entity mention in the target text (An entity-linking system in the social-networking system 160 may access a document to identify mentions and their corresponding entities in the document) (page 11, paragraph [0055]); and determining the type information of the entity mention, based on the occluded target text and a pre-trained language model (The entity-linking system may identify all the possible candidate entities for each identified mention by looking up the identified mention from the knowledge base. The entity-linking system may calculate a confidence score for each candidate entity for each identified mention by analyzing the text by a machine-learning disambiguation mode) (page 11, paragraph [0055]).
Regarding Claim 7, Yan et al discloses the method, wherein the determining the entity linking result of the at least one entity mention, based on each embedding vector, the context semantic information, and each type information, comprises: determining the candidate entity corresponding to the each entity mention, based on the each embedding vector, the context semantic information, the each type information, and a preset learning to rank model, and using the determined candidate entity as the entity linking result of the at least one entity mention (The entity-linking system may identify all the possible candidate entities for each identified mention by looking up the identified mention from the knowledge base. The entity-linking system may calculate a confidence score for each candidate entity for each identified mention by analyzing the text by a machine-learning disambiguation mode) (page 11, paragraph [0055]).
Regarding Claim 8, Yan et al discloses the method, wherein the determining the entity linking result of the at least one entity mention, based on each embedding vector, the context semantic information, and each type information, comprises: for each entity mention, determining a similarity between the entity mention and the each candidate entity, based on the context semantic information, an embedding vector of the entity mention, the type information of the entity mention, and a vector of the each candidate entity corresponding to the entity mention (The coherence 662 between two noun phrases may be determined based on a similarity between embeddings corresponding to the noun phrases 662A, based on a similarity distance 662B, or based on connections between the noun phrases 662C in a reference source) (page 11, paragraph [0057]); and determining a candidate entity having a highest similarity as the entity linking result of the entity mention (The entity-linking system may identify all the possible candidate entities for each identified mention by looking up the identified mention from the knowledge base. The entity-linking system may calculate a confidence score for each candidate entity for each identified mention by analyzing the text by a machine-learning disambiguation mode) (page 11, paragraph [0055]).
Regarding Claim 9, Yan et al discloses the method, wherein the determining the entity linking result of the at least one entity mention, based on each embedding vector, the context semantic information, and each type information, comprises: for each entity mention, determining the entity linking result of the entity mention, based on the context semantic information and the embedding vector of the entity mention (The entity resolution module 522 may perform the entity disambiguation 660 based on context 661 and coherence 662 between noun phrases) (page 11, paragraph [0057]); and verifying the entity linking result using the type information of the entity mention (the entity resolution module 522 of the entity-linking system 500 may generate a list of candidate entities corresponding to each of the identified noun phrases) (page 12, paragraph [0060]).
Claims 10 and 19 are rejected for the same reason as claim 1.
Claim 11 is rejected for the same reason as claim 2.
Claim 12 is rejected for the same reason as claim 3.
Claim 13 is rejected for the same reason as claim 4.
Claim 14 is rejected for the same reason as claim 5.
Claim 15 is rejected for the same reason as claim 6.
Claim 16 is rejected for the same reason as claim 7.
Claim 17 is rejected for the same reason as claim 8.
Claim 18 is rejected for the same reason as claim 9.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/10/2020, 06/01/2021, 02/18/2022, 07/11/2022, 08/03/2022, and 08/04/2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 10,380,259) discloses embedding of content of a natural language document.
Manica et al. (US 10,593,422) discloses extracting information from text data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672